SETTLEMENT & MUTUAL RELEASE AGREEMENT

by and between

NewBridge Global Ventures, Inc.

and

GoFund, LLC

25 August 2020 (the “Effective Date”)

 

This Settlement & Mutual Release Agreement (the “Agreement”) is executed on the
Effective Date shown above by and between GoFund, LLC. (“GoFund”) and NewBridge
Global Ventures, Inc., a Delaware Corporation with a place of business at 1
Hawthorne Street, Suite 24A San Francisco CA 94105 (“NBGV”) (GoFund, and NBGV
individually “Party” and together the “Parties”), and is intended to effect a
settlement and mutual release between the Parties.

WITNESSETH:

Whereas GoFund has since 11 July 2018, served as Consultant of NBGV; and

 

Whereas GoFund hereby resigns position as Consultant of NBGV at the Effective
Date; and

 

Whereas as NBGV has accrued but not paid GoFund monthly service fee of $10,000,
expenses and cash advances, equipment purchases and lease payments for the
benefit of NBGV, and as of 26 August 2020 the outstanding balance of the total
unpaid and owed to GoFund is $1,435,000; and

 

Whereas NBGV has limited funds to pay amounts owed as of 26 August 2020 to
GoFund; and

 

Whereas the board of directors of NBGV has approved NBGV to issue one (1) share
of its newly created Series A convertible Preferred Stock in lieu of payment of
$1,435,000 in cash; and

 

Whereas the Parties wish to keep an amicable and respectful relationship with
one another;

 

NOW THEREFORE, in recognition of good and valid consideration the receipt and
adequacy of which is hereby agreed, the Parties agree as follows:

 

1. Payment in NBGV Common Shares.  NBGV has agreed to issue and GoFund has
agreed to accept, as full payment ($1,435,000) of amounts owed as of 26 August,
2020, one 9i) share of   Series A convertible Preferred Stock (the “Preferred
Share”) with such rights and preferences as set forth in the Certificate of
Designation covering such class of stock. 

--------------------------------------------------------------------------------



 

 

2.Mutual Release and Indemnification. Once NBGV has issued the Preferred Share,
GoFund expressly releases and holds harmless NBGV and its officers, directors
and affiliates, from all liability for claims and/or damages of whatever nature
related to or arising out of this Agreement as of 26 August 2020.  Reciprocally,
NBGV for its officers, directors and affiliates, expressly releases and hold
harmless GoFund, from all liability for claims and/or damages of whatever nature
related to or arising out of this Agreement through 25 August 2020.     

 

5.Corporate Authority, Good Standing.  Each of the Parties warrants and
represents that it has legal authorization to enter into and to perform this
Agreement. 

 

6.Governing Law and Arbitration and Miscellaneous. This Agreement shall be
governed by California law without reference to any “conflicts-of-laws”
provisions and any dispute concerning the subject matter hereof, if not resolved
by Arbitration shall be subject to the exclusive jurisdiction, and GoFund and
NBGV respectively submit to the jurisdiction, of courts sitting in California.
 Each of the foregoing agrees to submit any dispute hereunder to non-binding
arbitration using commercial rules of the American Arbitration Association and
using only one arbitrator sitting in Utah and only after an unreasonable and
unjustified delay by any one of the foregoing  after a hearing on the dispute
and rendering of a decision by the Arbitrator may the non-delaying party in the
first instance or any other  party in the second instance seek judicial relief
for any claim under this Agreement or dealing with the subject matter hereof.
 This Agreement contains the entire agreement of the Parties regarding the
subject matter of this Agreement, and there are no other promises or conditions
in any other agreement whether oral or written.  The Parties have attempted to
limit the non-competition provision so that it applies only to the extent
necessary to protect legitimate business and property interests.  If any
provision of this Agreement shall be held to be invalid or unenforceable for any
reason, the remaining provisions shall continue to be valid and enforceable.  If
a court finds that any provision of this Agreement is invalid or unenforceable,
but that by limiting such provision it would become valid and enforceable, then
such provision shall be deemed to be written, construed, and enforced as so
limited. 

 

 

7.Confidentiality.  The Parties agree to keep the terms and substance of this
Agreement (including but not limited to any amounts paid pursuant thereto), and
any of the underlying facts confidential and to refrain from disclosing the same
at any future time, or to any other individual or entity whatsoever, except as
NBGV may be required to report to the SEC and publicly disclose concerning this
transaction and/or file with the SEC a copy of this Agreement. 

--------------------------------------------------------------------------------



----Signature Page Follows----

--------------------------------------------------------------------------------



 

IN WITHESS WHEREOF, GoFund and NBGV have executed the Agreement as of the
Effective Date above.

 

 

GoFund, LLC.

 

 

___________________________________

 

 

Lance Dalton

Managing Member

 

 

NewBridge Global Ventures, Inc.

 

 

____________________________________

 

By: Chris Bourdon

Its: Chairman of the Board

 

 

 

 

 

 

 

 